Citation Nr: 0212603	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a compensable evaluation for the postoperative 
residuals of a teratoma cyst.



REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from June 1943 to October 
1944. This matter comes on appeal from a decision by the 
Portland VA Regional Office.

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2. The sole residual of removal of a teratoma cyst is well-
healed, non-tender scarring from the sacral area to the anus.


CONCLUSION OF LAW

A compensable evaluation for the postoperative residuals of a 
teratoma cyst is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Codes 
7804, 7805 (2001, as amended August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report. An attempt to obtain private medical 
records identified by the veteran was unsuccessful as no such 
records could be found. No additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision 
and statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought. In June 2001, the 
veteran was provided a letter notifying him of the provisions 
of the VCAA. They were advised as to which portion of the 
information and evidence, if any, was to be provided by the 
veteran and which portion, if any, the VA would attempt to 
obtain on his behalf. See Quartuccio v. Principi, 16 Vet.App. 
183, 187 (2002). The Board therefore finds that the notice 
requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

38 C.F.R. § 4.118, Code 7804 	
Scars, superficial, painful on examination are assigned a 10 
percent rating. 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. 

38 C.F.R. § 4.118, Code 7805 
Scars, other; Rate on limitation of function of affected 
part.

During the course of the veteran's appeal, the rating 
criteria for evaluating skin conditions has been amended, 
effective August 30, 2002. No substantive changes, however, 
were made to Codes 7804 and 7805. Accordingly, the Board 
finds no prejudice to the veteran in considering his appeal 
without providing him additional notice and opportunity to 
submit additional evidence. See Bernard v. Brown, 4 Vet.App. 
384 (1993).


Analysis

The veteran essentially contends that he has chronic low back 
symptoms as a consequence of removal of a teratoma cyst 
during his period of military duty during World War II. 
Service medical records reveal that in September 1943 a 
sacral teratoma cyst was excised by block dissection at a 
service medical facility. A second surgical procedure was 
performed in January 1944. 

In response to the veteran's claim for a compensable rating, 
a VA examination was conducted in June 2001. The veteran 
talked about other medical problems, indicating the scarring 
from the inservice surgery was causing him no problem. 
Clinically, there was a 6 centimeter, well-healed, non-tender 
scar from the sacral area to the anus. The examiner's 
diagnosis was that there were no significant residuals from 
the postoperative teratoma cyst scarring. No medical opinion 
or other medical evidence to the contrary has been submitted.

In reaching its decision, the Board has considered the 
contentions advanced by the veteran. As it is not shown that 
he is a medical professional, however, his assertions linking 
the residual scarring to his back problems are not probative. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
As the residual teratoma cyst scarring is well-healed and 
non-tender, and is not shown to affect function of the sacral 
area, a compensable evaluation is not in order. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.118, Codes 7804, 7805.




ORDER

A compensable evaluation for the postoperative residuals of a 
teratoma cyst is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

